            Case 3:19-cv-01905-JD Document 168-2 Filed 01/25/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
 9
                                      SAN FRANCISCO DIVISION
10
     UNILOC 2017 LLC,                                     Case No.    3:19-cv-01905-JD
11
                    Plaintiff,                            [PROPOSED] ORDER GRANTING
12                                                        DEFENDANT APPLE INC.’S
             v.                                           ADMINISTRATIVE MOTION FOR
13                                                        RELIEF FROM PROTECTIVE ORDER
     APPLE INC.,
14
                    Defendant.
15

16           Having considered Defendant Apple Inc.’s (“Apple”) Motion for Relief from Protective
17 Order, and finding good cause therefor, the Motion is GRANTED.

18           IT IS HEREBY ORDERED THAT permission be granted (1) to Apple to share on an
19 Outside Attorneys’ Eyes Only basis the following information and documents with counsel for

20 Apple and Intel Corporation (“Intel”) in Intel Corp. v. Fortress Investment Group, et al., 3:19-cv-

21 07651-EMC (N.D. Cal.) (“Antitrust Litigation”) and (2) for counsel for Apple and Intel in the

22 Antitrust Litigation to file under seal in the Antitrust Litigation portions of the following documents

23 and the information contained in them:

24      •    The price paid by Uniloc Luxembourg S.A. to acquire the portfolio that includes
25           the ’616 patent, as reflected in its Patent Sale Agreement with Hewlett Packard
26           Enterprise   Development,    LP    and    Hewlett       Packard   Enterprise    Company
27           (UNILOC_APPLE_1905_3559–UNILOC_APPLE_1905_3573).
28
     [PROPOSED] ORDER GRANTING                        1                               CASE NO. 3:19-cv-01905-JD
     APPLE’S ADMINISTRATIVE MOTION FOR
     RELIEF FROM PROTECTIVE ORDER
            Case 3:19-cv-01905-JD Document 168-2 Filed 01/25/21 Page 2 of 2



 1      •    The strategy of Uniloc entities and Fortress to acquire patents for the purpose of
 2           seeking supracompetitive royalties, as reflected in Fortress memoranda analyzing
 3           Uniloc and its acquisition and assertion strategies (UNILOC_APPLE_358_1023–34;
 4           UNILOC_FORTRESS_000050–132; UNILOC_FORTRESS_000392–440; UNILOC_
 5           FORTRESS_000441–51; UNILOC_FORTRESS_000452–86).
 6      •    The damages demands made by Uniloc for U.S. Patent No. 6,856,616, as reflected in
 7           Uniloc’s Patent Local Rule 3-8 Disclosures in this matter.
 8

 9
     DATED: ____________________, 2021
10                                                    Hon. James Donato
                                                      United States District Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING                         2                             CASE NO. 3:19-cv-01905-JD
     APPLE’S ADMINISTRATIVE MOTION FOR
     RELIEF FROM PROTECTIVE ORDER
